DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed January 21, 2022 in response to the Office Action of October 22, 2021, is acknowledged and has been entered. Claims 29-53 are pending. Claims 39-51 remain withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 29-38, 52, and 53 are currently under prosecution. No claims are amended.

Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 36 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recites the combination comprises each component present “at a dose that is 50-100% of the recommended dose for each component when administered alone.” The claimed 

Response to Arguments
3.	Applicants argue that one skilled in the art (in this case, a clinician) would be aware of the recommended doses associated with marketed drugs in view of the information contained in the Summary of Product Characteristics associated with each drug. Applicants argue that exemplary recommended dosages are also described at pages 6-7 of the instant specification.  Applicant argue that one skilled in the art would readily understand what is meant by the phrase "at a dose that is 50 to 100% of the recommended dose for each component when administered alone" and that the scope of dosages encompassed by this phrase would be clear to one skilled in the art.

4.	The arguments have been considered but are not persuasive. Applicants are arguing limitations not recited in the claims. There is no limitation reciting who or what the combination of drugs is administered to or recommended for, therefore one cannot determine a dose that is 50-100% of the recommended dose for each component when administered alone. The claims do not recite any dose disclosed in the specification. The claimed dose at which each component of the combination is present is unclear. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 29-38, 52, and 53 remain rejected under 35 U.S.C. 103 as being unpatentable over Personalized Medicine in Oncology, January 2016, Vol. 3, No. 1 (http://www.personalizedmedonc.com/publications/ito/january-2016-vol-3-no-1/checkpoint-inhibition-a-promising-immunotherapeutic-approach-for-colorectal-cancer/) in view of Stewart et al (Cancer Immunological Research, 2015, 3:1052-1062); He et al (Nature Communications, August 2016, 7:12499, internet pages 1-12); Nukatsuka et al (Anticancer Research, 2015, 35:4605-4616); and Chen et al (Anticancer Research, January 2016, 36:21-26).
Personalized Medicine in Oncology (PMO) teach treating colorectal cancer with checkpoint inhibition therapy and standard chemotherapy for colorectal cancer comprising oxaliplatin is already known, wherein oxaliplatin is standard first-line therapy for metastatic colorectal cancer (mCRC) (p. 1). Patients are already being treated clinically and successfully with therapeutically effective amounts of checkpoint inhibitors including anti-CTLA-4, anti-PD-1 and anti-PD-L1 antibodies, particularly patients with microsatellite instable (MSI) cancer (Table 3; section under “Immune Checkpoint Inhibition”; Figures 1 and 2), wherein the PD-1 antibodies include nivolumab and 
Personalized Medicine in Oncology do not teach:
the combination treatment further comprising an FTD-TPI drug;
the combination formulated for concomitant or sequential use; or
each component of the combination present at a dose that is 50% to 100% of the recommended dose for each component when administered alone.
Stewart et al teach that a combination of oxaliplatin and PD-L1 inhibiting antibody administered sequentially as separate formulations significantly increased survival and tumor regression in a mouse colon cancer model (Figure 5; p. 1058, vol. 2 to p. 1059, col. 1; p. 1060, col. 2). Stewart et al teach blockade of PD-1/PD-L1 signaling by PD-1 antibodies has demonstrated  success in clinical trials for late stage cancer patients, and teach utilizing nivolumab and pembrolizumab for clinical treatment (p. 1059, col. 2 to p. 1060, col. 1). Stewart et al teach studies report that oxaliplatin has immune-enhancing properties through its ability to induce immunogenic cell death, leading to enhanced antigen processing and cross-presentation of tumor antigens. Stewart et al demonstrate and teach that oxaliplatin functions to enhance antigen release and prime the immune system, and teach this enhanced priming works cooperatively with T-cell activation observed following administration of PD-L1 antibody, driving a more effective antitumor immune response, resulting in the increased antitumor activity observed in their study (p. 1060, col. 2).
He et al demonstrate that a nanoparticle carrying oxaliplatin administered in combination with a PD-L1 antibody to a mouse colon cancer model resulted in regression of both primary and distant tumors by inducing a strong tumor-specific immune response (abstract). He et al explain that antibody-mediated blockade of PD-1/PD-L1 signaling functions to activate T-cell function and enhance antitumor immune response (p. 2, col. 1). He et al teach that PD-1 blockade was demonstrated to be particularly effective in colon cancer patients deficient in mismatch repair (p. 2, col. 1). Oxaliplatin has been shown to induce immunogenic cell death in murine CRC models (p. 2, col. 2).  He et al teach they demonstrate that nanoparticle carrying oxaliplatin and a photosensitizer significantly enhance antitumor immunity. Adding PD-L1 antibody therapy to the nanoparticle resulted in the regression of distant tumors in mouse colon cancer models by generating a tumor-specific T-cell response with the infiltration of CD8+ T cells and CD4+ T cells in distant tumors (p. 2, col. 2; Figures 1, 5, 6; p. 7, col. 2). He et al teach that a significant percentage of patients with CRC die from the metastatic form of the disease and it is critical to develop effective treatments that not only eradicate the primary tumors but also control metastatic tumors. He et al teach their nanoparticle + PD-L1 antibody combination therapy resulted in synergistic and superior anticancer efficacy in two syngeneic mouse models of colorectal cancer (p. 8, col. 2; Figure 7; p. 9, col. 2). He et al teach that combination regimens with conventional cancer treatment that operate by distinct mechanism will be necessary to increase the durable response rate of cancer immunotherapies (p. 9, col. 1). He et al teach that checkpoint (i.e., PD-1/PD-L1 pathways) blockade cancer therapy are found to be effective mostly in patients with tumors that are immunogenic, which explains the low 
Nukatsuka et al teach treating human colorectal cancer xenografts in vivo with the combination of TAS-102 (FTD-TPI drug) and oxaliplatin formulated and administered separately. Nukatsuka et al demonstrate the combination significantly enhanced anti-tumor activity compared to either agent alone (abstract; Figures 1-5, Tables III, V, and VI; p. 4609, col. 1-2). Nukatsuka et al teach TAS-102 is a nucleoside antitumor agent approved for treatment of unresectable advanced or recurrent colorectal cancer. Nukatsuka et al teach mCRC patients treated with TAS-102 in a clinical trial had significantly improved overall survival and progression-free survival compared to placebo (p. 4606, col. 1). Oxaliplatin is a key anticancer drug in the treatment of gastrointestinal cancer and is used in combination with other therapeutics (FOLFOX) because its anti-tumor effect alone is not enough (p. 4606, col. 2). Due to the effective combination of TAS-102 and oxaliplatin, Nukatsuka et al suggest combining them for treatment of mCRC (p. 4613, col. 1-2). 
Chen et al teach the treatment of cancer patients with a wide variety of TAS-102 dosages and in combination with various cancer therapeutics, including treating CRC patients previously treated with oxaliplatin (p. 22, col. 2 to p. p. 23, col. 2). Chen et al 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to make a combination comprising three therapeutics: FTD-TPI drug (TAS-102), oxaliplatin, and an immune checkpoint inhibitor (PD-L1 antibody or PD-1 antibody nivolumab or pembrolizumab). One would have been motivated to and have a reasonable expectation of success to provide such a combination together because: (1) the cited reference each teach or suggest every combination of each of the  therapeutics for the same purpose in treating colorectal cancer; (2) the cited references all teach the known mechanism of therapeutic action of each therapeutics; and (3) the cited references teach the individual therapeutics are successful in treating CRC and teach various combinations of the therapeutics are successful, superior and synergistic compared to the therapeutics alone in treating cancer. Those of skill in the art recognize that the three therapeutics, TAS-102, oxaliplatin, and anti-PD1/PD-L1 antibodies, each known to successfully treat CRC patients, wherein various combinations are demonstrated to act synergistically, could have all been combined by known methods, and that in combination, each agent of the composition merely would have performed 
As stated in the above rejection, each of these therapeutics had been taught by the prior art to be effective in treating CRC, as well as synergistic in various combinations, thus the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960). As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.”  In the instant case, it is prima facie obvious to combine the three therapeutics, each of which is taught by the prior art to be useful for the same purpose, in order to form a combined composition which is to be used for the very same purpose of enhancing anti-tumor immunity and treating CRC.
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to formulate a combination of the therapeutics for concomitant or sequential use. One would have been motivated to and have a reasonable expectation of success to given the cited references teach and demonstrate administering each of the therapeutics as separate agents, as well as various combinations together to act together in enhancing anti-tumor immune response. Given 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to formulate each therapeutic at a dose that is 50-100% of the recommended dose for each component when administered alone. One would have been motivated to and have a reasonable expectation of success to given the cited references teach and demonstrate doses of each therapeutic agent that effectively  function to treat CRC. Given the known mechanism of cancer-treating function of each of the therapeutics taught by the cited art and the doses taught to be effective in treatment, it is well within the level of the ordinary skilled artisan to formulate or package the three therapeutics at any doses that are 50-100% of any dose recommended by any person or organization for administration alone.

Response to Arguments
6.	Applicants argue that the specification demonstrates that the combination of FTD-TPI drug with oxaliplatin and anti-mouse PD-1 monoclonal antibody in sequential or concomitant administration during 4 weeks using murine CT26 MSS/pMMR colorectal carcinoma (CRC)-bearing mice showed higher statistical significant survival compared to FTD-TPI drug combined to anti-mouse PD-1 (p<0.05 and p<0.001 respectively) or the doublet chemotherapy FTD-TPI drug and oxaliplatin (p<0.02 and p<0.0001 respectively) (Figure 6). Applicants argue that this statistical significance 

7.	The arguments have been considered but are not persuasive. Applicants are arguing synergistic results for a method that is not claimed, therefore, Applicants are arguing synergistic results that are not commensurate in scope with the claims. MPEP 716.02(d) states: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In the instant case, the claims are drawn to a combination comprising an FTD-TPI drug, an anti-tumor platinum complex, and an immune checkpoint modulator. The claims do not recite a method of treating colorectal cancer. The synergistic results of the claimed method are not attributed to a new or unexpected property of the combination, but rather are attributed to the method of their individual 
[0095] This study is to assess the anti-tumour efficacy of FTD-TPI drug in combination with oxaliplatin and an anti-mouse PD-1 monoclonal antibody (clone RMP1-14) using murine colorectal carcinoma (CRC)-bearing mice with survival parameters as endpoints. Anti-mouse PD-1 administration sequence has been tested to assess if sequence conditioned efficacy. The sequences tested on the in vivo study are sequential or concomitant and defined in mice model as described below and in FIG. 4. 
Concomitant schedule:
[0096] Administration of TAS-102 at Day 1 to Day 5 every week during 4 weeks;
[0097] Administration of Oxaliplatin at Days 2 (within 24 hours of administration of Tas-102 at Day 1), 9, 16 and 25;
[0098] Administration of the anti-mouse PD-1 antibody at Days 1, 3 and 5 every week. 
Sequential schedule:
[0099] Administration of TAS-102 at Day 1 to Day 5 every week during 4 weeks;
[0100] Administration of Oxaliplatin at Days 2 (within 24 hours of administration of Tas-102 at Day 1), 9, 16 and 25;
[0101] Administration of the anti-mouse PD-1 antibody at Days 8, 10 and 12, then every week.
Thus, the drugs were administered separately, and on separate days, and the results are attributed to the method, not attributed to an unexpected or synergistic property as a result of mixing the three drugs together in a composition. Therefore, Applicant’s argument of synergistic results in increased survival are not persuasive as evidence for non-obviousness of the claimed combination.

	Additionally, the claims are drawn to a “combination,” which does not require the three drugs to be mixed together in the same composition. A “combination” reasonably encompasses three separate drugs that can be used for any purpose and in any method separately or together. The cited prior art of the rejection provides both a motivation and reasonable expectation of success to provide the combination of drugs for the same purpose of treating the same colorectal cancer, demonstrating the 
Contrary to arguments, Chen explicitly suggests combining TAS-102 with anti-PD-1/anti-PD-L1 antibodies to improve the efficacy of TAS-102 (p. 24, col. 1).
	The cited prior art provides working examples of the various combinations of drugs claimed having superior and synergistic results in cancer treatment over the individual drugs, and teach the known mechanisms of their action in treating cancer, providing a predictable and reasonable expectation of success to bring the combination together for the same purpose taught and demonstrated. Thus, Applicant’s arguments that the combination would be unpredictable, possibly have drug-drug interactions, or possibly result in exacerbated side effects are not persuasive.


8.	Conclusion: No claim is allowed.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642